
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.44


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into by and
between Russell Petrella, an individual ("Employee"), and, Magellan Health
Services, Inc. on behalf of itself and its subsidiaries and affiliates
(collectively referred to herein as "Employer").

        WHEREAS, Employer desires to continue to obtain the services of Employee
and Employee desires to continue to render services to Employer; and

        WHEREAS, Employer and Employee desire to set forth the terms and
conditions of Employee's employment with Employer under this Agreement;

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements contained in this Agreement, the parties agree
as follows:


STATEMENT OF AGREEMENT


        1.    Employment.    Employer agrees to employ Employee, and Employee
accepts such employment in accordance with the terms of this Agreement, for a
term of one year commencing on October 2, 2003 and, unless terminated earlier in
accordance with the terms of this Agreement, ending on October 1, 2004.
Thereafter, this Agreement shall automatically renew for twelve (12) month
periods, unless sooner terminated as provided herein. If either party desires
not to renew the Agreement, they must provide the other party with written
notice of their intent not to renew the Agreement at least fifteen (15) days
prior to the next renewal date. Employer's notice of intent not to renew the
Agreement shall be deemed to be a termination without cause and the provisions
of Section 6(c) shall apply.

        2.    Position and Duties of Employee.    Employee will serve as SVP,
Public Solutions of Employer. Employee agrees to serve in such position, or in
such other positions as Employer determines from time to time, and to perform
the duties that Employer may assign from time to time to Employee, at a similar
salary level and location, until the expiration of the term or such time as
Employee's employment with Employer is terminated pursuant to this Agreement.

        3.    Time Devoted.    Employee will devote his or her full business
time and energy to the business affairs and interests of Employer, and will use
his or her best efforts and abilities to promote Employer's interests. Employee
agrees that he or she will diligently endeavor to perform services contemplated
by this Agreement in a manner consistent with his or her position and in
accordance with the policies established by the Employer.

        4.    Compensation.    

        (a)    Base Salary.    Employer will pay Employee a base salary in the
amount of Two Hundred Seventy Five Thousand Dollars per year, which amount will
be paid in semi-monthly intervals less appropriate withholdings for federal and
state taxes and other deductions authorized by Employee. Such salary will be
subject to review and adjustment by Employer not less than annually.

--------------------------------------------------------------------------------



        (b)    Benefits.    Employee will be eligible to participate in
Employer's Benefit Plans commensurate with his or her position. Employee will
receive separate information detailing the terms of such Benefit Plans and the
terms of those plans will control. Employee also will be eligible to participate
in any annual incentive plan and stock option plan applicable to Employee by
their terms respectively. During the term of this Agreement, Employee will be
entitled to such other benefits of employment with Employer as are now or may
later be in effect for salaried employees of Employer, and also will be eligible
to participate in other benefits adopted for employees at his or her level.

        5.    Expenses.    During the term of this Agreement, Employer will
reimburse Employee promptly for all reasonable travel, entertainment, parking,
business meetings and similar expenditures in pursuance and furtherance of
Employer's business upon receipt of reasonably supporting documentation as
required by Employer's policies applicable to its employees generally.

        6.    Termination.    

        (a)    Termination Due to Resignation.    Employee may resign his or her
employment at any time by giving 30 days written notice of resignation to
Employer. Except as otherwise set forth in this Agreement, Employee's
employment, and Employee's right to receive compensation and benefits from
Employer, will terminate upon the effective date of Employee's termination.

        If Employee resigns pursuant to this Section 6(a), Employer's only
remaining financial obligation to Employee under this Agreement will be to pay:
(i) any earned but unpaid Base Salary and accrued Paid Time Off through the
effective date of Employee's termination; (ii) reimbursement of expenses
incurred by Employee through the effective date of termination which are
reimbursable pursuant to this Agreement; and (iii) the Employee's vested portion
of any Magellan deferred compensation or other benefit plan.

        (b)    Termination with Cause.    Except as otherwise set forth in this
Agreement, Employee's employment, and Employee's right to receive compensation
and benefits from Employer, will be terminated for cause at the discretion of
Employer under the following circumstances:

(i)Employee's commission of an act of fraud or dishonesty involving his or her
duties on behalf of Employer;

(ii)Employee's failure or refusal to faithfully and diligently perform duties
assigned to Employee or other breach of any material term under this Agreement;

(iii)Employee's failure or refusal to abide by Employer's policies, rules,
procedures or directives; or

(iv)Employee's conviction of a felony or a misdemeanor involving moral
turpitude.

2

--------------------------------------------------------------------------------



        If Employee is terminated pursuant to this Section 6(b), Employer's only
remaining financial obligation to Employee under this Agreement will be to pay:
(i) any earned but unpaid Base Salary and accrued Paid Time Off through the date
of Employee's termination; (ii) reimbursement of expenses incurred by Employee
through the date of termination which are reimbursable pursuant to this
Agreement; and (iii) the Employee's vested portion of any Magellan deferred
compensation or other benefit plan.

        For the events described in Sections 6(b)(ii) and (iii), Employer will
give Employee written notice of such deficiency and a reasonable opportunity to
cure such situation, but in no event more than thirty days.

        (c)    Termination Without Cause.    Employer may terminate this
Agreement without cause at any time. "Without cause" termination shall include,
but not be limited to: (i) Employer's notice to Employee of its intent not to
renew this Agreement in accordance with the provisions of Section 1 hereof; and
(ii) Employer's notice to Employee that his or her position will be relocated to
an office which is greater than 35 miles from Employee's prior office location.
If Employer terminates this Agreement without cause, Employer shall continue to
pay Employee the compensation provided for in Section 4(a) of this Agreement for
a period of time equal to 12 months. Such pay continuation is contingent upon
Employee executing Employer's standard severance agreement, which incorporates a
general release, at the time of termination. In addition, Employee will receive
(i) any earned but unpaid Base Salary and accrued Paid Time Off through the date
of Employee's termination; (ii) reimbursement of expenses incurred by Employee
through the date of termination which are reimbursable pursuant to this
Agreement; and (iii) the Employee's vested portion of any Magellan Health
Services retirement, deferred compensation or other benefit plan, including but
not limited to, any stock option or restricted stock grant plans, in accordance
with the terms of those plans. If Employee participates in any bonus plan(s),
including but not limited to, any long term bonus plan(s), Employer may pay
Employee, on a pro-rata basis, the amount of such plan(s) as Employee would have
earned if Employee had been employed for the full calendar year. The pro-ration
will be determined by the fraction of the number of months in the calendar year
in which the Employee worked (rounded to the nearest whole month) divided by
12 months. In determining whether a pro-rata bonus shall be paid to Employee,
the Employer may consider factors that include but are not limited to (i) the
Employee's target bonus (percentage of base salary), (ii) the Company's
financial performance and (iii) the Employee's achievement of his or her
specific performance objectives. At the time of termination, Employer shall
determine the Employee's bonus amount, if any. Notwithstanding the foregoing,
any payout of such bonus amount shall be contingent upon the Company satisfying
the financial targets established by the Company's Board of Directors. Payment
of any bonus shall be made at the time of the annual bonus payout for all
employees. COBRA coverage may be elected to continue health, dental, and vision
insurance during the Severance Period and beyond. If COBRA coverage is elected,
Employee will pay only the employee contribution rate for the health insurance
portion of the COBRA coverage during the Severance Period. Dental and vision
coverage under COBRA will be billed at the full COBRA rate.

3

--------------------------------------------------------------------------------



        (d)    Automatic Termination.    This Agreement will terminate
automatically upon the death or permanent disability of Employee. Employee will
be deemed to be "Disabled" or to suffer from a "Disability" within the meaning
of this Agreement if, because of a physical or mental impairment, Employee has
been unable to perform the essential functions of his or her position, with or
without reasonable accommodation, for a period of 180 consecutive days, or if
Employee can reasonably be expected to be unable to perform the essential
functions of his or her position for such period. If Employee is terminated
pursuant to this Section 6(d), Employee will receive (i) any earned but unpaid
Base Salary and accrued Paid Time Off through the date of Employee's
termination; (ii) reimbursement of expenses incurred by Employee through the
date of termination which are reimbursable pursuant to this Agreement; and
(iii) the Employee's vested portion of any Magellan Health Services retirement,
deferred compensation or other benefit plan, including but not limited to, any
stock option or restricted stock grant plans, in accordance with the terms of
those plans. If Employee participates in any bonus plan(s), including but not
limited to, any long term bonus plan(s), Employer may pay Employee, on a
pro-rata basis, the amount of such plan(s) as Employee would have earned if
Employee had been employed for the full calendar year. The pro-ration will be
determined by the fraction of the number of months in the calendar year in which
the Employee worked (rounded to the nearest whole month) divided by 12 months.
In determining whether a pro-rata bonus shall be paid to Employee, the Employer
may consider factors that include but are not limited to (i) the Employee's
target bonus (percentage of base salary); (ii) the Company's financial
performance; and (iii) the Employee's achievement of his or her specific
performance objectives. At the time of termination, Employer shall determine the
Employee's bonus amount, if any. Notwithstanding the foregoing, any payout of
such bonus amount shall be contingent upon the Company satisfying the financial
targets established by the Company's Board of Directors. Payment of any bonus
shall be made at the time of the annual bonus payout for all employees.

        (e)    Effect of Termination.    Except as otherwise provided for in
this Section 6, upon termination of this Agreement, all rights and obligations
under this Agreement will cease except for the rights and obligations under
Sections 4 and 5 to the extent Employee has not been compensated or reimbursed
for services performed prior to termination (the amount of compensation to be
prorated for the portion of the pay period prior to termination); the rights and
obligations under Sections 7, 8 and 9; and all procedural and remedial
provisions of this Agreement.

        7.    Protection of Confidential
Information/Non-Competition/Non-Solicitation.    

        Employee covenants and agrees as follows:

        (a)(i) Confidential Information: During Employer's employment of
Employee and for a period of one year following the termination of Employee's
employment for any reason, Employee will not use or disclose, directly or
indirectly, for any reason whatsoever or in any way, other than at the direction
of Employer during the course of Employee's employment or after receipt

4

--------------------------------------------------------------------------------



of the prior written consent of Employer, any confidential information of
Employer or its controlled subsidiaries or affiliates, that comes into his or
her knowledge during his or her employment by Employer (the "Confidential
Information" as hereinafter defined). The obligation not to use or disclose any
Confidential Information will not apply to any Confidential Information that is
or becomes public knowledge through no fault of Employee, and that may be
utilized by the public without any direct or indirect obligation to Employer,
but the termination of the obligation for non-use or nondisclosure by reason of
such information becoming public will extend only from the date such information
becomes public knowledge. The above will be without prejudice to any additional
rights or remedies of Employer under any state or federal law protecting trade
secrets or other information.

        (a)(ii)    Trade Secrets.    Employee shall hold in confidence all Trade
Secrets of Employer, its direct and indirect subsidiaries, and/or its customers
that came into his or her knowledge during his or her employment by Employer and
shall not disclose, publish or make use of at any time after the date hereof
such Trade Secrets, other than at the direction of Employer, for as long as the
information remains a Trade Secret.

        (a)(iii) For purposes of this Agreement, the following definitions
apply:

"Confidential Information" means any data or information, other than Trade
Secrets, that is valuable to Employer and not generally known to the public or
to competitors of Employer. It is understood that the term "Confidential
Information" does not mean and shall not include information which:

(a)is or subsequently becomes publicly available without the breach of any
obligation owed to the Employer;

(b)is disclosed with the prior written approval of the Employer; or

(c)is obligated to be produced under order of a court of competent jurisdiction
or a valid administrative, congressional, or other subpoena, civil investigative
demand or similar process; provided, however, that upon issuance of any such
order, subpoena, demand or other process, the Employee shall promptly notify the
Employer and shall provide the Employer with an opportunity (if then available)
to contest, at the Employer's expense, the propriety of such order or subpoena
(or to arrange for appropriate safeguards against any further disclosure by the
court or administrative or congressional body seeking to compel disclosure of
such Confidential Information).

        "Trade Secret" means information including, but not limited to, any
technical or non-technical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

5

--------------------------------------------------------------------------------



        (a)(iv)    Interpretation.    The restrictions stated in
paragraphs 7(a)(i) and 7(a)(ii) are in addition to and not in lieu of
protections afforded to trade secrets and confidential information under
applicable state law. Nothing in this Agreement is intended to or shall be
interpreted as diminishing or otherwise limiting Employer's right under
applicable state law to protect its trade secrets and confidential information.

        (b)    Non-Competition.    

(i)Employee covenants and agrees that during the term of his or her employment
with Employer and for a period of one year immediately following the termination
of said employment for any reason, he or she will not, on his or her own behalf
or as a partner, officer, director, employee, agent, or consultant of any other
person or entity, directly or indirectly, engage or attempt to engage in the
business of providing or selling services in the United States that are services
offered by Employer, unless waived in writing by Employer in its sole
discretion. Employee recognizes that the above restriction is reasonable and
necessary to protect the interest of the Employer and its controlled
subsidiaries and affiliates, which are engaged in the provision, or sale of
behavioral managed care services on a national basis.

(ii)During the one year period immediately following Employee's termination from
his or her employment with Employer, Employee may submit a written request to
Employer outlining a proposed employment or other employment opportunity that
Employee is considering. Employer will review such request and make a
determination, in its sole discretion, as to whether the opportunity would
constitute a breach of the non-competition covenant.

        (c)    Non-Solicitation.    To protect the goodwill of Employer and its
controlled subsidiaries and affiliates, or the customers of Employer and its
controlled subsidiaries and affiliates, Employee agrees that, for a period of
one year immediately following the termination of his or her employment with
Employer, he or she will not, without the prior written permission of Employer,
directly or indirectly, for himself or herself or on behalf of any other person
or entity, solicit, divert away, take away or attempt to solicit or take away
any Customer of Employer for purposes of providing or selling services that are
offered by Employer, if Employer, or the particular controlled subsidiary or
affiliate of Employer, is then still engaged in the sale or provision of such
services at the time of the solicitation. For purposes of this Section 7(c),
"Customer" means any individual or entity to whom Employer or its controlled
subsidiaries or affiliates has provided, or contracted to

6

--------------------------------------------------------------------------------



provide, services and with whom Employee had, alone or in conjunction with
others, contact with or knowledge of, during the twelve months prior to the
termination of his or her employment. For purposes of this Section 7(c),
Employee had contact with or knowledge of a customer if (i) Employee had
business dealings with the customer on behalf of Employer or its controlled
subsidiaries or affiliates; (ii) Employee was responsible for supervising or
coordinating the dealings between the customer and Employer or its controlled
subsidiaries or affiliates; or (iii) Employee obtained or had access to trade
secrets or confidential information about the customer as a result of Employee's
association with Employer or its controlled subsidiaries or affiliates.

        (d)    Solicitation of Employees.    During Employer's employment of
Employee and for a period of one year following the termination of Employee's
employment with Employer for any reason, Employee will not solicit for
employment, directly or indirectly, any employee of Employer or any of its
controlled subsidiaries or affiliates who was employed with Employer or its
controlled subsidiaries or affiliates within the one year period immediately
prior to Employee's termination.

        8.    Work Made for Hire.    Employee agrees that any written program
materials, protocols, research papers, other writings, as well as improvements,
inventions, new techniques, programs or products (the "Work") made or developed
by Employee within or after normal working hours relating to the business or
activities of Employer or any of its subsidiaries, shall be deemed to have been
made or developed by Employee solely for the benefit of Employer and will be
considered "work made for hire" within the meaning of the United States
Copyright Act, Title 17, United States Code, which vests all copyright interest
in and to the Work in the Employer. In the event, however, that any court of
competent jurisdiction finally declares that the Work is not or was not a work
made for hire as agreed, Employee agrees to assign, convey, and transfer to the
Employer all right, title and interest Employee may presently have or may have
or be deemed to have in and to any such Work and in the copyright of such work,
including but not limited to, all rights of reproduction, distribution,
publication, public performance, public display and preparation of derivative
works, and all rights of ownership and possession of the original fixation of
the Work and any and all copies. Additionally, Employee agrees to execute any
documents necessary for Employer to record and/or perfect its ownership of the
Work and the applicable copyright.

        9.    Property of Employer.    Employee agrees that, upon the
termination of Employee's employment with Employer, Employee will immediately
surrender to Employer all property, equipment, funds, lists, books, records and
other materials of Employer or its controlled subsidiaries or affiliates in the
possession of or provided to Employee.

        10.    Governing Law.    This Agreement and all issues relating to the
validity, interpretation, and performance will be governed by, interpreted, and
enforced under the laws of the State of Maryland.

        11.    Remedies.    An actual or threatened violation by Employee of the
covenants and obligations set forth in Sections 7, 8 and 9 will cause
irreparable harm to Employer or its controlled subsidiaries or affiliates and
that the remedy at law for any such violation will be inadequate.

7

--------------------------------------------------------------------------------



Employee agrees, therefore, that Employer or its controlled subsidiaries or
affiliates will be entitled to appropriate equitable relief, including, but not
limited to, a temporary restraining order and a preliminary injunction, without
the necessity of posting a bond. Employee will also be entitled to seek
equitable relief against Employer in connection with enforcement of the
covenants and obligations set forth in Sections 7, 8 and 9. The provisions of
Sections 4, 5, 6, 7, 8 and 9 will survive the termination of this Agreement in
accordance with the terms set forth in each Section.

        12.    Arbitration.    Except for an action for injunctive relief as
described in Section 11, any disputes or controversies arising under this
Agreement will be settled by arbitration in Columbia, Maryland in accordance
with the rules of the American Arbitration Association relating to the
arbitration of employment disputes. The determination and findings of such
arbitrators will be final and binding on all parties and may be enforced, if
necessary, in any court of competent jurisdiction. The costs and expenses of the
arbitration shall be paid for by Employer, but each party shall pay its own
attorney's fees and other litigation costs.

--------------------------------------------------------------------------------

(Employee's Initials)    

        13.    Notices.    Any notice or request required or permitted to be
given to any party will be given in writing and, excepting personal delivery,
will be given at the address set forth below or at such other address as such
party may designate by written notice to the other party to this Agreement:

To Employee:   Russell Petrella
13 Hill Top Road
Mendham, NJ 07945
(973) 543-1443
To Employer:
 
Magellan Health Services, Inc.
6950 Columbia Gateway Drive
Columbia, Maryland 21046
Attention: General Counsel

        Each notice given in accordance with this Section will be deemed to have
been given, if personally delivered, on the date personally delivered; if
delivered by facsimile transmission, when sent and confirmation of receipt is
received; or, if mailed, on the third day following the day on which it is
deposited in the United States mail, certified or registered mail, return
receipt requested, with postage prepaid, to the address last given in accordance
with this Section.

        14.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience of reference only and should not be construed or
interpreted to restrict or modify any of the terms or provisions of this
Agreement.

8

--------------------------------------------------------------------------------



        15.    Severability.    If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision will be fully severable and this
Agreement and each separate provision will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. In addition, in
lieu of such illegal, invalid or unenforceable provision, there will be added
automatically, as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, to the extent such reformation is allowable under
applicable law.

        16.    Binding Effect.    This Agreement will be binding upon and shall
inure to the benefit of each party and each party's respective successors, heirs
and legal representatives. This Agreement may not be assigned by Employee to any
other person or entity but may be assigned by Employer to any subsidiary or
affiliate of Employer or to any successor to or transferee of all, or any part,
of the stock or assets of Employer.

        17.    Employer Policies, Regulations, and Guidelines for
Employees.    Employer may issue policies, rules, regulations, guidelines,
procedures or other material, whether in the form of handbooks, memoranda, or
otherwise, relating to its Employees. These materials are general guidelines for
Employee's information and will not be construed to alter, modify, or amend this
Agreement for any purpose whatsoever.

        18.    Entire Agreement.    This Agreement embodies the entire agreement
and understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement. No amendment or modification of this Agreement, will be valid unless
made in writing and signed by each of the parties. No representations,
inducements, or agreements have been made to induce either Employee or Employer
to enter into this Agreement, which are not expressly set forth within this
Agreement. Employee and Employer acknowledge and agree that Employer's
controlled subsidiaries and affiliates are express third party beneficiaries of
this Agreement.

[signatures follow]

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the 2nd day of October, 2003.


"Employee"   MAGELLAN HEALTH SERVICES, INC.
"Employer"
/s/  RUSSELL C. PETRELLA      

--------------------------------------------------------------------------------


 
By:
/s/  RENÉ LERER      

--------------------------------------------------------------------------------

    Name: René Lerer

--------------------------------------------------------------------------------

    Title: COO

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.44



EMPLOYMENT AGREEMENT
STATEMENT OF AGREEMENT
